Citation Nr: 0325008	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating determination 
of the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 1995 rating 
determination, the March 1996 statement of the case (SOC), 
and the August 2002 supplemental SOC (SSOC), which contained 
the new regulations concerning the VCAA, informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in a December 2002 
letter, the Board informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence about his claim, what the evidence had to show to 
establish entitlement, what VA would do, what the veteran 
needed to do, when and where information needed to be sent, 
and where to contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  
This matter was also previously remanded by the Board in June 
1997, with the requested development being accomplished.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.   
38 U.S.C.A. § 1110 (West 2002).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, 
amending 38 C.F.R. § 3.304(f) to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

At the outset, the Board notes that he veteran is the 
recipient of the Combat Infantry Badge.  

In July 1994, the veteran requested service connection for 
PTSD.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that at the time of a March 1976 visit, the 
veteran was diagnosed as having anxiety symptoms possibly as 
a result of a neurological disorder.  At the time of a 
September 1978 psychiatric evaluation, the veteran was 
diagnosed as having a dysthymic disorder.  In October 1979, 
the veteran was diagnosed as having anxiety reaction with 
depressive features.  At the time of January 1984 medical 
evaluation, the veteran was diagnosed as having a 
neuropsychiatric disorder.  

At the time of a November 1993 VA examination, the veteran 
reported that he had received treatment at the Mental Health 
Clinic for dysthymia.  The veteran indicated that he had 
variations in his mood, which included periods of anxiety, 
irritability, bad temper, and depression.  He stated that he 
spent most of the day at home doing chores.  

Mental status examination found the veteran to be alert and 
oriented times three.  His mood was somewhat depressed and 
his affect was somewhat blunted.  His attention and 
concentration were good.  His speech was clear and coherent.  
He had no hallucinations and his insight and judgment were 
good.  He also exhibited good impulse control.  A diagnosis 
of dysthymia was rendered at that time.  

In conjunction with his July 1994 claim, the veteran 
submitted a May 11, 1994, psychiatric evaluation from his 
private physician, P. C., M.D.  Dr. C. indicated that the 
veteran had been his patient since March 1994.  At the time 
of the evaluation, the veteran was found to be alert and 
cooperative.  He made eye contact during the interview 
process.  He had a low pitch tone of voice with increased 
response time.  His thought process was logical, relevant, 
and coherent.  He had low self-esteem and tended to isolate 
himself.  He was irritable, impulsive, and suspicious.  He 
had a lack of interest in daily events.  He denied suicidal 
ideations but indicated that he sometimes heard voices 
calling him.  His affect was shallow and his mood was sad.  
His memory was inadequate for recent and immediate events but 
adequate for remote events.  His attention and concentration 
were diminished.  He was oriented to time, person, and space.  
He reported that he became sick in Korea.  Axis I diagnoses 
of recurrent major depressive disorder and PTSD were 
rendered.  

In October 1994, the veteran was afforded another VA 
examination by a board of three psychiatrists.  The examiners 
noted that the claims folder was available for review and 
that there had been a diagnosis of PTSD rendered by the 
veteran's private physician.  The examiners also noted that 
he was not specific about any particular event in the war 
zone.

Mental status examination revealed that the veteran dressed 
casually and looked clean.  He was alert and there was no 
thought disorder.  There was also no perceptive disorder.  He 
had several complaints but his affect did not correspond to 
any of them.  He seemed to tolerate little and projected a 
rather explosive kind of behavior.  He had no delusions and 
was well oriented.  There were some depressive components.  
His memory was preserved and retention, recall, intellect, 
and sensorium were clear.  There were no suicidal ruminations 
and judgment was not impaired.  A diagnosis of very mild 
dysthymia was rendered.  The examiners indicated that it was 
their unanimous opinion that there was no evidence in history 
or mental status or in exploration to meet the criteria for a 
PTSD diagnosis.  

In June 1997, the Board remanded this matter for further 
development, to include performing an additional VA 
examination.  

In June 1999, the veteran was afforded an additional VA 
psychiatric examination.  The examiner indicated that the 
claims folder was available and had been reviewed.  He noted 
that the claims folder contained a certificate written by Dr. 
C., dated May 11, 1999(4)?, with diagnoses of major 
depression and a mixed personality disorder.  The veteran 
described his Korean War experiences in a very natural manner 
and did not describe any of the claimed stressful situations 
as affecting him currently.

Mental status examination revealed the veteran to be alert 
and oriented times three.  His mood was anxious and he was 
slightly depressed.  His affect was constricted.  His 
attention and concentration were fair.  His speech was clear 
and coherent.  He was not hallucinating and he was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  An Axis I diagnosis of 
dysthymia was rendered.  A mixed personality disorder was 
diagnosed on Axis II.

The examiner indicated that the veteran's symptoms of 
dysthymia had been present since 1973.  He stated that there 
was no evidence of any emotional condition during military 
service nor was there a basis to diagnose PTSD.  The examiner 
further indicated that there was no basis to consider that 
the veteran's alleged combat stressors caused or manifested 
any psychiatric disorder or condition.  

The appellant seeks service connection for PTSD.  Initially, 
the Board notes that it doess not doubt that he experienced 
stressors during his service in Korea.  The Board also 
accepts as credible the appellant's statements with respect 
to his PTSD-type symptoms.  We note that the appellant is 
competent to report such symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

The Board finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  The veteran was diagnosed as having PTSD 
by his private physician in May 1994.  However, the evidence 
against the veteran's claim includes the absence of a finding 
of PTSD at the time of the November 1993 VA examination, the 
finding by the board of three VA psychiatrists that the 
veteran did not meet the criteria for PTSD at the time of the 
October 1994 VA examination, and the finding by the June 1999 
VA examiner that the veteran did not meet the criteria for a 
diagnosis of PTSD.  

The Board is giving more probative weight to the findings of 
the VA medical examiners.  Significantly, the October 1994 
and June 1999 VA examiners reached their respective opinions 
following a thorough examination and review of the veteran's 
entire claims folder. 

As the preponderance of the evidence is against the claim 
that the veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the Board concludes, 
based on the evidence of record, that he does not have PTSD. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  The Board also notes that the 
provisions of 38 U.S.C.A. § 1154 (West 2002) do not assist 
the veteran in the outcome of the case.  The issue before the 
Board is whether the veteran has PTSD.  The provisions of 
section 1154 do not address the question of current 
disability.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 

